COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Appellate case name: Terry Fisher, 829 Yale, LLC and Assurance Home Warranty
                     Group, LLC, Ali Choudhri, Brad Parker, Jetall Companies,
                     Inc. and 2017 Yale Street LLC. v. Steadfast Funding, LLC,
                     et. al.

Appellate case number: 01-20-00190-CV

Trial court case number: 2019-23950

Trial court:              190th District Court of Harris County

       The court dismissed this appeal on October 1, 2020 for nonpayment of the fee
for preparing the clerk’s record. On the same day, the district clerk filed the clerk’s
record. On October 16, 2020, appellants filed a motion for rehearing, informing this
Court that the clerk’s record had been filed.
      Accordingly, the Court grants rehearing, withdraws the opinion and judgment
of October 1, 2020, and reinstates the appeal on the active docket.
      It is so ORDERED.

Judge’s signature:____/s/ Sherry Radack________
                 Acting individually  Acting for the Court


Date: __October 27, 2020___